             Case 1:21-cr-00358-VSB Document 11 Filed 06/17/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                          [Proposed] Protective Order

                                v.                                             21 Cr. 358 (VSB)

 Robert Pruden,
   a/k/a “Jordan,” and
 Steven Sylvester,
   a/k/a “Little,”

                 Defendants.                                             6/17/2021


        Upon the application of the United States of America, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, Assistant United States Attorney Elizabeth A.

Espinosa, of counsel, and with the consent of defendant ROBERT PRUDEN, a/k/a “Jordan,” and

STEVEN SYLVESTER, a/k/a “Little,” through counsel, for an order limiting the dissemination

of any and all discovery produced in connection with the above-captioned case, including but not

limited to recordings and electronically stored information (“ESI”), pursuant to Federal Rule of

Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce

exculpatory and impeachment material in criminal cases (the “Discovery”), which contains

sensitive information regarding third parties, and for good cause shown, it is hereby ORDERED

that:

        1.      Discovery shall not be disclosed by the defendant or defense counsel, including any

successor counsel (“defense counsel”) other than as set forth herein, and shall be used by defense

counsel and the defendant solely for the purpose of defending this criminal action.

        2.      The defendant and defense counsel are precluded from disseminating any disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,
            Case 1:21-cr-00358-VSB Document 11 Filed 06/17/21 Page 2 of 3



secretarial, clerical, and paralegal personnel employed full-time or part-time by defense counsel,

independent expert witnesses, investigators, or advisors retained by the defense counsel in

connection with this action, and other prospective witnesses and their counsel, to the extent

deemed necessary by defense counsel, for the purpose of defending this criminal action, and such

other persons as hereafter may be authorized by the Court upon motion by the defendant.

       3.      The defendant and defense counsel are precluded from using any disks containing

the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or

screenshots) for any purpose other than defending this criminal action.

       4.      The defendant and defense counsel must destroy or return any disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),

at the conclusion of the trial of this matter or when any appeal has terminated and the judgment

has become final, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct.

       5.      This Order places no restriction on a defendant’s use or disclosure of Discovery

materials that originally belonged to the defendant.



                                 [Remainder intentionally blank]




                                                 2
      Case 1:21-cr-00358-VSB Document 11 Filed 06/17/21 Page 3 of 3




/s/ Christopher Flood                  June 15, 2021




          17
